                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

             Plaintiff,

  v.

THE GRAHAM COMPANIES,

        Defendant.
___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues THE GRAHAM COMPANIES

(hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami-Dade County, Florida, and is otherwise sui juris.

        4.           At all times material, Defendant, THE GRAHAM COMPANIES, was and is a
Florid Profit Corporation, with its principal place of business, agents, officers and/or offices in

Miami Lakes, Florida.

        5.      At all times material, Defendant, THE GRAHAM COMPANIES, owned and

operated a commercial Property located at 6701 Main Street, Miami Lakes, Florida (the

“Commercial Property”).

        6.      Venue is properly located in the Southern District of Florida because Defendant’s

Commercial Property that is the subject of this Action, is located in Miami-Dade County, Florida,

and Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Commercial Property.

                                  FACTUAL ALLEGATIONS

        7.      Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its Commercial Property accessible to individuals with

disabilities.

        8.      Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property and the businesses therein.

        9.      The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

        10.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI



                                                2
has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       11.      Defendant, owns and operates the Commercial Property which is located at 6701

Main Street, Miami Lakes, Florida that are the subject of this Action. The subject Commercial

Property and the businesses located therein are open to the public, contain a myriad of different

businesses that pay Defendant rent and are all located in Miami Lakes, Florida.

       12.      The individual Plaintiff frequently visits the Commercial Property and tenant

businesses (including the related parking lots and common areas) to include a visit on or about

February 13 2020 and February 14, 2020, and encountered multiple violations of the ADA that

directly affected his ability to use and enjoy the Commercial Property and businesses therein. He

often visits the Commercial Property and businesses therein, when he is in the area visiting family

and friends that reside nearby, and has definite plans to return to the Commercial Property within

two (2) months of the filing of this Complaint in order to avail himself of the goods and services

offered to the public at the Commercial Property, if it becomes accessible.

       13.      Plaintiff visited the Commercial Property and businesses located therein as a

patron/customer and intends to return to the Commercial Property in order to avail himself of the

goods and services offered to the public at the Commercial Property. Plaintiff resides near the

Commercial Property, approximately twenty-one (21) miles from the Commercial Property, in the

same state and the same county as the Commercial Property, regularly frequents the Defendants’

Commercial Property for its intended purposes, and intends to return to the Commercial Property

within two (2) months’ time.



                                                3
       14.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the subject Commercial Property and wishes to

continue his patronage and use of the Commercial Property and the business therein.

       15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Commercial Property. The barriers to access at Defendant’s

Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

Property and businesses therein and likewise endangered his safety. The barriers to access, which

are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort

to Plaintiff, DOUG LONGHINI, and others similarly situated.

       16.       Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Commercial Property referenced above.

       17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Commercial Property, including, but not necessarily limited to the allegations in

Paragraph 19 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

to be subjected to discrimination at the Commercial Property and businesses therein which are

open to the public and in violation of the ADA. Plaintiff desires to visit the Commercial Property

not only to avail himself of the goods and services available at the Commercial Property, but to

also assure himself that this Commercial Property is in compliance with the ADA, so that he and

others similarly situated will have full and equal enjoyment of the Commercial Property without

fear of discrimination.



                                                4
          18.      Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

   U.S.C. § 12182 et seq.
          19.      Defendant has discriminated, and continues to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   Commercial Property and businesses therein, include, but are not limited to, the following:

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

 i.   There are protruding objects on the path of travel at the facility that present a hazard of

      colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

      2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

                                                    5
       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

       too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.



                                                      6
iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

       compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

       Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

       and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars in the accessible toilet compartment do not comply

       with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.



                                                      7
viii.   The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

        There are lavatories in public restrooms with the counter surface mounted too high, violating

        the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

     Anacapri

           A. Access to Goods and Services

   i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

        bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

        ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           B. Public Restrooms

   i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  ii.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.



                                                      8
 iv.      The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

          dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

          with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

  v.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 vi.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the lavatory without assistance, as the required knee & toe

          clearances are not provided. Violation: There are lavatories in public restrooms without the

          required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

          ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

          achievable.

viii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Miami Lakes 17

             A. Public Restrooms

   i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

                                                        9
         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

         compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

         Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

         and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

         required location. Violation: The grab bars in the accessible toilet compartment do not comply

         with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

         2010 ADA Standards, whose resolution is readily achievable.

      Cold Stone Creamery

             A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Pizza Scene

             A. Access to Goods and Services



                                                        10
  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

    107 Taste

          A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

    Dunkin Donuts

          A. Access to Goods and Services



                                                   11
  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch

         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 v.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      6710 Building



                                                     12
         A. Entrance Access and Path of Travel

 i.   There are protruding objects on the path of travel at the facility that present a hazard of

      colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

      are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

      violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

      whose resolution is readily achievable.

         B. Access to Goods and Services

 i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

      stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

      the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

      readily achievable.

         C. Public Restrooms

 i.   There are permanently designated interior spaces without proper signage, violating Section

      4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

      whose resolution is readily achievable.

ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

      not self-closing and does not have compliant door hardware. Violation: The accessible toilet

      compartment door does not provide hardware and features that comply with Sections 4.17.5

      and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

      whose resolution is readily achievable.




                                                   13
iii.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

        Violation: The grab bars in the accessible toilet compartment do not comply with the

        requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of the

        2010 ADA Standards, whose resolution is readily achievable.

iv.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 v.     The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

      Tamura Japanese

           A. Public Restrooms

  i.    The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

ii.     The Plaintiff could not use the lavatories outside the accessible toilet compartment without

        assistance, as objects are located underneath them. Violation: There are lavatories outside

        accessible toilet compartments in public restrooms without the required clearances provided,

        violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and Sections

                                                      14
         213.3.4, 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      Salsa Fiesta Restaurant

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

                                                     15
         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

         without assistance, as it requires tight grasping. Violation: The toilet compartment door has

         non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

         the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

         is readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

         compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

         the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 v.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not the

         required length. Violation: The grab bars in the accessible toilet compartment do not comply

         with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

         2010 ADA Standards, whose resolution is readily achievable.

             20.       The discriminatory violations described in Paragraph 19 are not an exclusive list

      of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal



                                                       16
enjoyment of the Commercial Property and businesses therein; Plaintiff requests to be physically

present at such inspection in conjunction with Rule 34 and timely notice.


       21.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

businesses and facilities therein; and have otherwise been discriminated against and damaged by

the Defendant because of the Defendant’s ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas in non-compliance with the Americans with

Disabilities Act.

       22.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,          services,   facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and



                                                   17
all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       24.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, the Plaintiff and those similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the Commercial Property owned and

operated by the Defendant, located in Miami Lakes, Florida, the interiors, exterior areas, and the

common exterior areas of the property and businesses therein to make those facilities readily

accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

facility until such time as the Defendant cures its violations of the ADA.

       WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

                                                   18
with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such steps that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

Dated: April 15, 2020

                                               GARCIA-MENOCAL & PEREZ, P.L.
                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court, No. 3
                                               Miami, FL 33155
                                               Telephone: (305) 553-3464
                                               Facsimile: (305) 553-3031
                                               Primary E-Mail: ajperezlaw@gmail.com
                                               Secondary E-Mail: bvirues@lawgmp.com
                                               aquezada@lawgmp.com


                                               By: /s/ Anthony J. Perez
                                                     ANTHONY J. PEREZ
                                                     Florida Bar No.: 535451
                                                     BEVERLY VIRUES
                                                     Florida Bar No. 123713




                                                 19
